--------------------------------------------------------------------------------

Exhibit 10.1


--------------------------------------------------------------------------------




Summary of Compensation Arrangements with Executive Officers
As of April 1, 2009




The following summarizes the current compensation and benefits received by the
Chief Executive Officer and Chief Financial Officer of Marine Products
Corporation (“the Company”) and the Company’s other three most highly
compensated executive officers (the “Named Executive Officers”) as of April 1,
2009.


This document is intended to be a summary of existing oral, at will
arrangements, and in no way is intended to provide any additional rights to any
of the Named Executive Officers.


Base Salaries


The annual base salaries for the Company’s Named Executive Officers as of April
1, 2009 are as follows:


R. Randall Rollins, Chairman of the Board
$150,000
Richard A. Hubbell, President and Chief Executive Officer
$175,000
James A. Lane, Jr. Executive Vice President and President of Chaparral Boats,
Inc.
$  67,841
Linda H. Graham Vice President and Secretary
$  70,000
Ben M. Palmer, Vice President, Chief Financial Officer and Treasurer
$100,000


 
These salaries may be adjusted from time to time in the discretion of the
Company’s Compensation Committee.


Discretionary Bonuses


All of the Named Executive Officers are eligible for annual cash bonuses which
are awarded on an entirely discretionary basis, following a review by the
Company’s Compensation Committee of the performance of the Company and the
executives for the relevant year.  Discretionary bonuses are not made subject to
any plan or program, written or unwritten.  No specific performance criteria are
established in advance, and no specific ranges for bonuses are established in
advance.  Bonuses for a particular fiscal year are generally determined during
the first quarter of the following fiscal year and paid at the discretion of the
Compensation Committee.


The Compensation Committee’s current policy is not to award discretionary
bonuses to Mr. Lane, although the Committee could award such a bonus in the
future.  Mr. Lane is party to a Compensation Agreement with the Company pursuant
to which he is entitled to certain payments based on Company performance.


Stock Options and Other Equity Awards


The Named Executive Officers are eligible to receive options and restricted
stock under the Company’s stock incentive plan, in such amounts and with such
terms and conditions as determined by the Committee at the time of grant.  The
Company’s stock incentive plans and standard forms of option and restricted
stock grant agreements are filed as exhibits to this Form 10-K.
 
 
 

--------------------------------------------------------------------------------

 
 
Supplemental Retirement Plan


All of the Named Executive Officers are eligible to participate in the Company’s
Supplemental Retirement Plan (“Plan”).


Salary and Bonus Deferrals


The Plan allows participants to defer to 50% of base salary and up to 100% of
annual bonus, subject to other terms and conditions set forth in the Plan.


Automobile Usage


Mr. Lane is entitled to the use of a Company owned automobile and related
vehicle benefits.


Airplane Usage


Mr. Lane is entitled to use the Company’s plane for personal use, subject to
reimbursement to the Company at a rate of $450 per hour.


Other Benefits


Mr. Lane participates in the regular benefit programs, including the 401(k) plan
with Company match, group life insurance, group medical and dental coverage and
other group benefit plans at Chaparral Boats, Inc.  Mr. Lane is also eligible
for the Retirement Income Plan that was frozen in March 2002.  See
Supplemental Retirement Plan above for further discussion.


All of the Named Executive Officers except Mr. Lane are also executive officers
of RPC, Inc. and also receive compensation from that company.  Disclosure
regarding such compensation can be found in RPC, Inc.’s filings with the
Securities and Exchange Commission.
 
 
2